





Exhibit 10.38


EMPLOYMENT AGREEMENT
This Employment Agreement (the "Agreement") is made and entered into as of
February 1, 2017, by and between FTD Companies, Inc., a Delaware corporation
(the "Company"), with principal corporate offices at 3113 Woodcreek Drive,
Downers Grove, Illinois 60515, and John C. Walden, whose address is 3113
Woodcreek Drive, Downers Grove, Illinois 60515 ("Employee").
WHEREAS, Employee and the Company desire to enter into an employment agreement.
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.
Term; Position.

(a)The term of this Agreement will commence on March 1, 2017 (the "Effective
Date") and extend through the third anniversary of the Effective Date, unless
this Agreement is earlier terminated as provided herein (the "Initial Term").
The Initial Term, as well as the term as it may be extended by this sentence,
will be automatically extended for an additional one-year period (the Initial
Term with any such extension shall be referred to as the "Term") unless either
party gives notice to the other of its decision not to extend no later than 180
days prior to the end of the Initial Term and on each one-year anniversary date
thereafter. If the Company provides notice of its decision not to extend,
Employee’s employment with the Company shall terminate on the last day of the
Term, unless terminated earlier pursuant to Section 7, and such termination of
employment on the last day of the Term shall be considered a termination by the
Company “without cause” (as defined below) during the Term entitling Employee,
upon satisfaction of the Release Condition set forth below in Section 7(b), to
the benefits provided for in Sections 4 and 7 below. If the Company provides
such notice of its decision not to extend and Employee has not provided a
similar notice, it shall be presumed that Employee was willing and able to
extend the Term on terms and conditions substantially similar to those existing
prior to such notice.
(b)Employee will serve as President and Chief Executive Officer of the Company
and report to the Board of Directors of the Company. During the Term, Employee
shall, unless he otherwise elects, be nominated for election by the shareholders
of the Company to the Board. Employee agrees to devote Employee's full business
time attention, skill and efforts to the performance of Employee's duties for
the Company (it being understood that (i) Employee may continue to serve as an
outside member of the advisory board of L1 Retail LLC and an outside member of
any other advisory board, board of directors or similar governing body approved
in writing by the Chairman of the Board of Directors and (ii) such consent will
not unreasonably withheld, conditioned or delayed if Employee is not seeking to
be on more than two boards or governing bodies).
2.
Salary and Benefits.

(a)Employee will be paid a salary at an annualized rate of $1,000,000, payable
in successive bi-weekly or other installments in accordance with the Company's
standard payroll practices for salaried employees. Employee's rate of salary
will be subject to such increases as may be determined from time to time by the
Board of Directors. As used in this Agreement, the term "Board of Directors"
shall refer to the Board of Directors of the Company or other governing body or
committee to which the authority of the Board of Directors of the Company with
respect to executive compensation matters has been delegated, including (without
limitation) the Compensation Committee of the Board of Directors of the


1

--------------------------------------------------------------------------------




Company.
(b)Employee will be eligible to participate in each of the Company's employee
benefit plans that is made generally available either to the Company's employees
or to the Company's senior executives and for which Employee satisfies the
applicable eligibility requirements. Employee will be entitled to a minimum of
four (4) weeks of paid vacation each year or such greater amount as determined
in accordance with the Company's standard vacation policy.
(c)The Company will promptly reimburse Employee for all reasonable and necessary
business expenses Employee incurs in connection with the business of the Company
and the performance of Employee's duties hereunder upon Employee's submission of
reasonable and timely documentation of those expenses. In no event shall any
expense be reimbursed later than the end of the calendar year following the
calendar year in which that expense is incurred, and the amounts reimbursed in
any one calendar year shall not affect the amounts reimbursable in any other
calendar year. Employee's right to receive such reimbursements may not be
exchanged or liquidated for any other benefit.
(d)As soon as practicable following the Effective Date, the Board of Directors
shall grant to Employee (i) 140,000 restricted stock units relating to Company
common stock and (ii) 1,000,000 options to purchase shares of Company common
stock. Such equity grants units shall vest at the rate of 25% on each of the
first four anniversaries of the date of grant and shall be subject to the terms
and conditions of the Company’s standard issuance agreements and the applicable
stock incentive plan. The grant shall be made effective as of the third trading
day after the Company announces its full year 2016 results.
3.
Bonus.

For each fiscal year of the Company during the Term of this Agreement, Employee
will be eligible to participate in a bonus program with a target bonus set by
the Board of Directors in an amount of 150% of Employee's annual rate of base
salary. The performance criteria for purposes of determining Employee's actual
bonus for each fiscal year will be established by the Board of Directors, and
Employee's annual bonus for one or more of those fiscal years may be increased
to include any additional amounts approved by the Board of Directors. Except as
otherwise determined by the Board of Directors or set forth herein, Employee
will not be entitled to a bonus payment for any fiscal year unless Employee is
employed by the Company at the time such bonus payment is paid. Employee's bonus
payment for each fiscal year shall in no event be paid later than the 15th day
of the third month following the end of the Company's fiscal year for which such
bonus is earned. At least 65% of any such bonus payment will be paid in cash.
4.
Restricted Stock Units and Other Equity Awards.

(a)If Employee's employment is terminated by the Company "without cause" or by
Employee for "good reason" (as each term is defined below) during the Term, then
upon Employee's satisfaction of the Release Condition set forth in Section 7(b)
below, any and all equity awards Employee holds on the date of such termination
(other than any equity award that expressly provides for more favorable
treatment) will vest on an accelerated basis as to that number of additional
shares in which Employee would have otherwise been vested at the time of such
termination had Employee completed an additional eighteen (18) months of
employment with the Company and had each applicable equity award been structured
so as to vest in successive equal monthly installments over the vesting schedule
for that award. In no event will the number of additional shares which vest on
such an accelerated basis with respect to any particular equity award exceed the
number of shares unvested under that award immediately prior to the date of such
termination. Except as otherwise expressly provided in the agreement evidencing
a particular restricted stock unit or other equity award or to the extent
another issuance date may be required to comply with any applicable


2

--------------------------------------------------------------------------------




requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), the shares of the common stock of the Company ("Common Stock")
underlying the equity awards that vest on an accelerated basis in accordance
with this Section 4(a) will be issued to Employee within the sixty (60)-day
period following the date of Employee's "separation from service" (as defined
below) as a result of Employee's termination "without cause" (as defined below)
or Employee's resignation for "good reason" (as defined below), provided the
Release required of Employee pursuant to Section 7(b) has become effective and
enforceable in accordance with its terms following the expiration of the
applicable revocation period in effect for that Release. However, should such
sixty (60)-day period span two taxable years, the issuance shall be effected
during the portion of that period that occurs in the second taxable year.
(b)If Employee's employment is terminated by the Company "without cause" or by
Employee for "good reason" (as each term is defined below) at any time during
the Term and within the period commencing with the execution of a definitive
agreement for a Change in Control (as defined below) and ending with the earlier
of (i) the termination of that agreement without the consummation of such Change
in Control or (ii) the expiration of the twenty-four (24)-month period measured
from the date such Change in Control occurs, then upon Employee's satisfaction
of the Release Condition set forth in Section 7(b) below, any and all equity
awards Employee holds on the date of such termination will fully vest on an
accelerated basis with respect to all non-vested shares of Common Stock at the
time subject to those awards, except to the extent that more favorable treatment
is otherwise provided in the equity award agreement. In addition, if Employee’s
employment is terminated by the Company "without cause" or by Employee for "good
reason" prior to the execution of a definitive agreement for a Change in Control
and within six (6) months of such termination a definitive agreement for a
Change in Control is entered into, then upon Employee's satisfaction of the
Release Condition set forth in Section 7(b) below, any and all equity awards
Employee held on the date of such termination will be deemed to have fully
vested on an accelerated basis with respect to all non-vested shares of Common
Stock at the time subject to those awards and the Company shall issue shares of
Common Stock (or, at the Company’s option, pay the cash equivalent value) to
Employee equal in value to (A) the restricted stock units that would have so
vested and (B) the in-the-money value of the stock options that would have so
vested, computed, in the case of restricted stock units, based upon the greater
of the closing price of the Company’s Common Stock on (x) the date of such
termination or (y) the first trading day immediately following the date of the
public announcement of the Change in Control transaction, and, in the case of
stock options, based upon the closing price of the Company’s Common Stock on the
date of termination. Except as otherwise expressly provided in the agreement
evidencing a particular restricted stock unit or other equity award or to the
extent another issuance date may be required in order to comply with any
applicable requirements of Section 409A of the Code, the shares of Common Stock
(or any replacement securities) underlying the equity awards that fully vest on
an accelerated basis in accordance with this Section 4(b), or the proceeds of
any cash retention program established in replacement of those shares pursuant
to the terms of the applicable award agreement, will be issued or distributed to
Employee within the sixty (60)-day period following the date of Employee's
"separation from service" (as defined below) as a result of Employee's
termination "without cause" (as defined below) or Employee's resignation for
"good reason" (as defined below), provided the Release required of Employee
pursuant to Section 7(b) has become effective and enforceable in accordance with
its terms following the expiration of the applicable revocation period in effect
for that Release. However, should such sixty (60)-day period span two taxable
years, the issuance shall be effected during the portion of that period that
occurs in the second taxable year.
(c)Upon Employee's "separation from service" (as defined below) as a result of
Employee's death or Disability (as defined below), any and all equity awards
Employee holds on the date of such separation from service will vest on an
accelerated basis as to that number of additional shares in which Employee would
have otherwise been vested on the date of such separation from service had
Employee completed an additional twelve (12) months of employment with the
Company and had each applicable equity award been


3

--------------------------------------------------------------------------------




structured so as to vest in successive equal monthly installments over the
vesting schedule for that award. Except as otherwise expressly provided in the
agreement evidencing a particular restricted stock unit or other equity award or
to the extent another issuance date may be required in order to comply with any
applicable requirements of Section 409A of the Code, the shares of Common Stock
underlying the equity awards that vest on an accelerated basis in accordance
with this Section 4(c) will be issued on the date of such separation from
service or as soon as administratively practicable thereafter, but in no event
later than the later of (i) the end of the calendar year in which such
separation from service occurs or (ii) the 15th day of the third calendar month
following the date of such separation from service. For purposes of this
Agreement, "Disability" means Employee's inability to engage in any substantial
activity necessary to perform Employee's duties and responsibilities hereunder
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted, or can be expected to last,
for a continuous period of not less than twelve (12) months.
(d)The vesting acceleration provisions of this Section 4 and Section 7 will
apply to all outstanding equity awards held by Employee on the Effective Date,
unless the agreements evidencing those awards provide for more favorable
acceleration, and those agreements, to the extent they provide for a lesser
amount of acceleration, are hereby amended to incorporate the acceleration
provisions of Section 4 and Section 7 of this Agreement for the period this
Agreement remains in effect, and such vesting acceleration provisions will also
apply to equity awards made after the Effective Date of this Agreement unless
the agreements evidencing these awards provide for more favorable acceleration.
The shares subject to each equity award that vests pursuant to the vesting
acceleration provisions of this Section 4 shall be issued in accordance with the
applicable issuance date provisions of this Section 4, except to the extent the
agreement evidencing such award provides otherwise or to the extent another
issuance date may be required in order to comply with any applicable
requirements of Section 409A of the Code.
5.
Policies; Procedures.

As an employee of the Company, Employee will be expected to abide by all of the
Company's policies and procedures, including (without limitation) the terms of
any Company handbook, insider trading policy and code of ethics in effect from
time to time.
6.
At Will Employment.

Notwithstanding anything to the contrary contained herein, Employee's employment
with the Company is "at will" and will not be for any specified term, meaning
that either Employee or the Company will be entitled to terminate Employee's
employment at any time and for any reason, with or without cause or advance
notice. Any contrary representations that may have been made to Employee are
hereby superseded by the terms set forth in this Agreement. This is the full and
complete agreement between Employee and the Company on this subject. Although
Employee's job duties, title, compensation and benefits, as well as the
Company's personnel policies and procedures, may change from time to time, the
"at will" nature of Employee's employment may only be changed in an express
written agreement signed by Employee and the Chairman of the Board and approved
by the Board of Directors.
7.
Separation from Service.

(a)Termination by Employee. If Employee terminates his or her employment with
the Company for any reason other than as a result of his or her death or
Disability or his or her resignation for "good reason" (as defined below), then
all the obligations of the Company set forth in this Agreement will cease, other
than the obligation to pay Employee, on his or her employment termination date,
any earned but unpaid compensation for services rendered through that
termination date, any accrued but unused vacation


4

--------------------------------------------------------------------------------




days as of that termination date, and any accrued and unpaid reimbursable
expenses pursuant to Section 2(c) (collectively, the "Accrued Obligations"). If
Employee terminates his or her employment with the Company for "good reason" (as
defined below) during the Term, then in addition to Employee's right to receive
the Accrued Obligations, Employee will, upon Employee's satisfaction of the
Release Condition set forth in Section 7(b) below, become entitled to the
Separation Payment (as defined below) and the Additional Payments (as defined
below), to the same extent as if Employee's employment had been terminated by
the Company "without cause" (as defined below) during the Term, and Employee
will also be entitled, in accordance with the applicable provisions of Section 4
above, to the accelerated vesting of any equity awards Employee holds at the
time of such termination. Following Employee's termination of his or her
employment with the Company under this Section 7(a), Employee will continue to
be obligated to comply with the terms of Section 9 below.
(b)Termination by the Company. If Employee's employment is terminated by the
Company "without cause" (as defined below) during the Term, then in addition to
Employee's right to receive the Accrued Obligations, Employee will, upon
Employee's satisfaction of the Release Condition set forth below in this Section
7(b), become entitled to a cash separation payment (the "Separation Payment") in
an aggregate amount equal to the sum of (i) two (2) times the base salary at the
annual rate in effect for Employee at the time and (ii) two (2) times the
Employee’s target bonus for the fiscal year in which the Employee’s employment
is terminated. In addition, contingent upon Employee's satisfaction of the
Release Condition, Employee will be eligible for the following additional
separation payments (the "Additional Payments"):
(I)Employee will be eligible for an additional separation payment in an amount
equal to a pro-rated bonus for the fiscal year in which such involuntary
termination occurs. Such pro-rated bonus will be determined by multiplying (A)
the actual bonus (if any) Employee would have earned for that fiscal year, based
on the level at which the applicable performance goals for such fiscal year are
in fact attained, had Employee continued in the Company's employ through the
date that bonus award becomes due and payable by (B) a fraction the numerator of
which is the number of whole months (rounded to the next highest whole month)
Employee remained in the Company's employ during that fiscal year and the
denominator of which is twelve (12), with such pro-rated bonus (if any) to be
paid at the same time and in same form that the bonus payment for such fiscal
year would have been made following the completion of that fiscal year had
Employee remained in the Company's employ through the payment date. However, if
such involuntary termination occurs in the same fiscal year of the Company in
which a Change in Control occurs, then such pro-rated bonus will instead be
determined by (1) multiplying (A) Employee's target bonus for that fiscal year
by (B) a fraction the numerator of which is the number of whole months (rounded
to the next highest whole month) Employee remained in the Company's employ
during that fiscal year and the denominator of which is twelve (12) and (2)
reducing such amount by any bonus earned by Employee for the same fiscal year
under Section 3 of this Agreement, with such pro-rated bonus to be paid (in the
same form in which the bonus payment for such fiscal year would have been paid
had Employee remained in the Company's employ through the payment date) as
follows:
(i)if such Change in Control occurs on or before the date of such involuntary
termination, then such payment shall be made on the date on which the first
monthly installment of the Separation Payment (or, in the case of a termination
following a Qualifying Change in Control (as defined below), the lump sum
Separation Payment) is paid; or


5

--------------------------------------------------------------------------------




(ii)if such Change in Control occurs after the date of such involuntary
termination, then such payment shall be made on the later of (x) the third (3rd)
business day following the effective date of such Change in Control or (y) the
sixtieth (60th) day following the date of Employee's separation from service (as
defined below) or, if such sixtieth (60th) day is not otherwise a business day,
then the immediately preceding business day.
(II)In addition, if the date of such involuntary termination occurs after the
end of a fiscal year of the Company but prior to the date in the subsequent
fiscal year on which Employee's bonus for that fiscal year would have otherwise
become due and payable on the basis of the applicable performance goals attained
for that year had Employee continued in employment with the Company, then the
Company will pay Employee an additional separation payment equal to the bonus
that Employee would have received on the basis of the attained performance goals
had Employee remained employed by, and in good standing with, the Company
through the payment date for such bonus, with that amount to be paid in a lump
sum (in the same form in which such bonus payment would have been paid had
Employee remained in the Company's employ through the payment date) on the later
of (i) the date on which the first monthly installment of the Separation Payment
(or, in the case of a termination following a Qualifying Change in Control, the
lump sum Separation Payment) is paid to Employee as set forth below in this
Section 7(b) or (ii) the date such bonus would have been paid to Employee
pursuant to Section 3 of this Agreement had Employee continued in the Company's
employ through such payment date.
(III)In no event shall any such Additional Payment described in (I) and (II)
above be made later than the last day of the applicable period necessary to
qualify such Additional Payment for the short-term deferral exception under Code
Section 409A.
(IV)For a period of twelve (12) months following the date of termination, if
Employee elects COBRA health care continuation coverage, Employee shall be
eligible to continue to receive the medical and dental coverage provided by the
Company as of the date of termination (or generally comparable coverage) for
himself and, where applicable his spouse and dependents, as the same may be
changed from time to time for employees of the Company generally provided; that
in order to receive such continued coverage, Employee shall be required to pay
to the Company the full amount of the monthly premium payments for such
coverage, at the time such payments are due, and the Company shall, on the first
payroll of the month following the payment of each such premium, reimburse
Employee for an amount that, prior to withholding for applicable taxes, is equal
to the amount of such monthly premium.
Payment of the Separation Payment and the Additional Payments (if any) and the
accelerated vesting of Employee's equity awards under Section 4 will each be
contingent upon the satisfaction of the following requirements (collectively the
"Release Condition"): (i) Employee must execute and deliver to the Company,
within twenty-one (21) days (or forty-five (45) days to the extent such longer
period is required under applicable law) after the effective date of Employee's
termination of employment, a comprehensive agreement (substantially in the form
attached hereto as Appendix A or such other form as the Company and Employee
shall mutually agree) releasing the Company and its officers, directors,
employees, stockholders, subsidiaries, affiliates, representatives and other
related parties from all claims that Employee may have with respect to such
parties relating to Employee's employment with the Company and the termination
of that employment relationship (the "Release") and (ii) such Release must


6

--------------------------------------------------------------------------------




become effective and enforceable after the expiration of any applicable
revocation period under federal or state law.
Except as provided in the following paragraph, the Separation Payment to which
Employee becomes entitled under this Section 7(b) or under Section 7(a) above
will be payable in a series of twelve (12) successive equal monthly
installments, beginning on the first regular payday for the Company's salaried
employees, within the sixty (60)-day period following the date of Employee's
"separation from service" (as defined below) as a result of Employee's
termination "without cause" (as defined below) or Employee's resignation for
"good reason" (as defined below), on which Employee's executed Release is
effective and enforceable in accordance with its terms following the expiration
of the applicable revocation period in effect for that Release. However, should
such sixty (60)-day period span two taxable years, the first such monthly
installment shall be paid during the portion of that period that occurs in the
second taxable year. The remaining monthly installments shall be paid on
successive monthly anniversaries of the initial monthly installment hereunder.
For purposes of Section 409A of the Code, Employee's right to receive such
Separation Payment shall be deemed a right to receive a series of separate
individual payments and not a right to single payment.
If Employee’s employment is terminated by the Company “without cause” (as
defined below) or if Employee terminates his or her employment with the Company
for “good reason” (as defined below) during the Term and within the twenty-four
(24) month period beginning on the effective date of a Qualifying Change in
Control (as defined below), the Separation Payment to which Employee becomes
entitled under this Section 7(b) or under Section 7(a) above upon Employee’s
satisfaction of the Release Condition will be payable in a single lump-sum
payment on the first regular payday for the Company’s salaried employees, within
the sixty (60)-day period following the date of Employee’s “separation from
service” (as defined below) as a result of Employee’s termination “without
cause” (as defined below) or Employee’s resignation for “good reason” (as
defined below), on which Employee’s executed Release is effective and
enforceable in accordance with its terms following the expiration of the
applicable revocation period in effect for that Release. However, should such
sixty (60)-day period span two taxable years, then such payment shall be made
during the portion of that period that occurs in the second taxable year. Any
Separation Payment to which Employee becomes entitled hereunder in connection
with a termination following a Change in Control other than a Qualifying Change
in Control will be paid in installments as set forth in the immediately
preceding paragraph of this Section 7(b). For purposes of this Agreement, a
"Change in Control" shall have the meaning assigned to such term in the
Company's most recently-adopted equity compensation plan, and a "Qualifying
Change in Control" shall mean the date on which there occurs a "Change in
Control" (as defined above) that also qualifies as: (i) a change in the
ownership of the Company, as determined in accordance with Section
1.409A-3(i)(5)(v) of the Treasury Regulations, (ii) a change in the effective
control of the Company, as determined in accordance with Section
1.409A-3(i)(5)(vi) of the Treasury Regulations, or (iii) a change in the
ownership of a substantial portion of the assets of the Company, as determined
in accordance with Section 1.409A-3(i)(5)(vii) of the Treasury Regulations.
If Employee's employment is terminated by the Company "without cause" (as
defined below), the Company will have no further obligation to Employee pursuant
to this Agreement other than the Accrued Obligations, the vesting of Employee's
outstanding equity awards in accordance with the applicable vesting acceleration
provisions of Section 4 above and the obligations of the Company pursuant to
this Section 7(b).
If Employee's employment is terminated by the Company "with cause" (as defined
below), the Company will have no further obligation to Employee under the terms
of this Agreement, other than the Accrued Obligations.


7

--------------------------------------------------------------------------------




Notwithstanding the termination of Employee's employment by the Company "with
cause" or "without cause," or by Employee for "good reason" or without "good
reason", Employee will continue to be subject to the restrictive covenants set
forth in Section 9, whether or not Employee becomes entitled to any severance or
separation payments or benefits pursuant to Section 4 or Section 7 of this
Agreement.
If any payment or benefit received or to be received by Employee (including any
payment or benefit received pursuant to this Agreement or otherwise) would be
(in whole or part) subject to the excise tax imposed by Section 4999 of the
Code, or any successor provision thereto, or any similar tax imposed by state or
local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest and penalties, are hereafter
collectively referred to as the "Excise Tax"), then the cash payments provided
to Employee under this Agreement shall first be reduced, with each such payment
to be reduced pro-rata but without any change in the payment date and with the
monthly installments of the Separation Payment (or the lump sum Separation
Payment in the event of a Qualifying Change in Control) to be the first such
cash payments so reduced, and then, if necessary, the accelerated vesting of
Employee's equity awards pursuant to the provisions of this Agreement shall be
reduced in the reverse chronological order (i.e., the options that vest later in
time would be subject to this provision prior to the options that vest earlier
in time) as to which those awards would otherwise vest , but only to the extent
necessary to assure that Employee receives only the greater of (i) the amount of
those payments and benefits which would not constitute a parachute payment under
Code Section 280G or (ii) the amount which yields Employee the greatest
after-tax amount of benefits after taking into account any Excise Tax imposed on
the payments and benefits provided Employee hereunder (or on any other payments
or benefits to which Employee may become entitled in connection with any change
in control or ownership of the Company or the subsequent termination of
Employee's employment with the Company).
(c)Termination by Death or Disability.
If Employee incurs a "separation from service" (as defined below) as a result of
his or her death or Disability, the Company will be obligated to pay the Accrued
Obligations to Employee, Employee's estate or beneficiaries (as the case may be)
on the date of such separation from service or as soon as administratively
practicable thereafter, but in no event later than sixty (60) days after the
date of such separation from service. In the event of such separation from
service due to Employee's death or Disability, Employee or Employee's estate or
beneficiaries, as the case may be, will also be entitled to the accelerated
vesting of Employee's equity awards as set forth in Section 4(c) above. The
provisions of this Section 7(c) will not affect or change the rights or benefits
to which Employee is otherwise entitled under the Company's employee benefit
plans or otherwise.
(d)Definitions.
For purposes of this Agreement, the following definitions will be in effect:
"good reason" means:
(i)
a material reduction in either Employee's base salary or annual bonus
opportunity, in either case without Employee's prior written consent;

(ii)
a material reduction in Employee's authority, duties or responsibilities
(including reporting responsibilities), without Employee's prior written
consent, which material reduction shall be presumed to have occurred if Employee
is no longer reporting to the Board of Directors of the Company;



8

--------------------------------------------------------------------------------




(iii)
the one-year anniversary of the date the Company is no longer publicly traded by
reason of being acquired;

(iv)
a material change in the geographic location at which Employee must perform
services (the parties acknowledge that Employee is currently required to perform
services at 3113 Woodcreek Drive, Downers Grove, Illinois 60515) without
Employee's prior written consent;

(v)
a failure to re-nominate Employee as a director any time his term on the Board
of Directors expires; or

(vi)
any material un-waived breach by the Company of the terms of this Agreement;

provided however, that (I) with respect to any of the clause (i), (ii), (iv),
(v) or (vi) events above, Employee will not be deemed to have resigned for good
reason unless (A) Employee provides written notice to the Company of the
existence of the good reason event within ninety (90) days after its initial
occurrence, (B) the Company is provided with thirty (30) days after receipt of
such notice in which to cure such good reason event and (C) Employee effectively
terminates Employee's employment within one hundred eighty (180) days following
the occurrence of the non-cured clause (i), (ii), (iv), (v) or (vi) event and
(II) with respect to the clause (iii) event above, Employee will not be deemed
to have resigned for good reason unless (A) Employee provides written notice to
the Company of the existence of the good reason event no later than 180 days
after the date the Company is no longer publicly traded by reason of being
acquired and (B) Employee states in such notice that Employee effectively
terminates Employee's employment on the one-year anniversary date of the date
the Company is no longer publicly traded by reason of being acquired.
"separation from service" means Employee's cessation of employee status with the
Company by reason of Employee's death, resignation, dismissal or other
termination event and shall be deemed to occur at such time as the level of bona
fide services Employee is to render as such an employee (or as a non-employee
consultant) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services Employee rendered as an employee
during the immediately preceding thirty-six (36) months (or such shorter period
of time in which Employee has actually been in employee status with the
Company). Any such determination of Employee's separation from service shall,
however, be made in accordance with the applicable standards of the Treasury
Regulations issued under Section 409A of the Code.
"with cause" means Employee's termination of employment by the Company for any
of the following reasons:
(i)
if Employee is convicted of, or enters a plea of nolo contendere to, a felony or
a misdemeanor involving any act of moral turpitude;

(ii)
if Employee commits an act of actual fraud, embezzlement, theft or similar
dishonesty against the Company or any of its subsidiaries or affiliates;

(iii)
if Employee commits any willful misconduct or gross negligence resulting in
material harm to the Company’s business; or



9

--------------------------------------------------------------------------------




(iv)
if Employee fails, after receipt of detailed written notice and after receiving
a period of at least thirty (30) days following such notice to cure such
failure, to use his or her reasonable good faith efforts to follow the
reasonable and lawful direction of the Board of Directors and to perform his or
her obligations hereunder.

"without cause" means any reason not within the scope of the definition of the
term "with cause."
(e)Code Section 409A Deferral Period. Notwithstanding any provision in this
Agreement to the contrary (other than Section 7(f) below), no payment or
distribution under this Agreement which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of
Employee's termination of employment with the Company will be made to Employee
until Employee incurs a separation from service (as such term is defined above
and determined in accordance with Treasury Regulations issued under Section 409A
of the Code) in connection with such termination of employment. For purposes of
this Agreement, each amount to be paid or benefit to be provided Employee shall
be treated as a separate identified payment or benefit for purposes of Section
409A of the Code. In addition, no payment or benefit which constitutes an item
of deferred compensation under Section 409A of the Code and becomes payable by
reason of Employee's separation from service will be made to Employee prior to
the earlier of (i) the first day of the seventh (7th) month measured from the
date of such separation from service or (ii) the date of Employee's death, if
Employee is deemed at the time of such separation from service to be a
"specified employee" (as determined pursuant to Code Section 409A and the
Treasury Regulations thereunder) and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2). Upon the expiration of the applicable deferral period, all payments
and benefits deferred pursuant to this Section 7(e) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
deferral) shall be paid or provided to Employee in a lump sum on the first day
of the seventh (7th) month after the date of Employee's separation from service
or, if earlier, the first day of the month immediately following the date the
Company receives proof of Employee's death. Any remaining payments or benefits
due under this Agreement will be paid in accordance with the normal payment
dates specified herein.
(f)Provisions Applicable to "Specified Employee." Notwithstanding Section 7(e)
above, the following provisions shall also be applicable to Employee if Employee
is a "specified employee" at the time of Employee's separation of service:
(i)Any payments or benefits which become due and payable to Employee during the
period beginning with the date of Employee's separation from service and ending
on March 15 of the following calendar year and otherwise qualify for the
short-term deferral exception to Code Section 409A shall not be subject to the
holdback provisions of Section 7(e) and shall accordingly be paid as and when
they become due and payable under this Agreement in accordance with such
short-term deferral exception to Code Section 409A.
(ii)The remaining portion of the payments and benefits to which Employee becomes
entitled under this Agreement, to the extent they do not in the aggregate exceed
the dollar limit described below and are otherwise scheduled to be paid no later
than the last day of the second calendar year following the calendar year in
which Employee's separation from service occurs, shall not be subject to the
holdback provisions of Section 7(e) and shall be paid to Employee as they become
due and payable


10

--------------------------------------------------------------------------------




under this Agreement. For purposes of this subparagraph (ii), the applicable
dollar limitation will be equal to two times the lesser of (i) Employee's
annualized compensation (based on Employee's annual rate of pay for the calendar
year preceding the calendar year of Employee's separation from service, adjusted
to reflect any increase during that calendar year which was expected to continue
indefinitely had such separation from service not occurred) or (ii) the
compensation limit under Section 401(a)(17) of the Code as in effect in the year
of such separation from service. To the extent the portion of the severance
payments and benefits to which Employee would otherwise be entitled under this
Agreement during the deferral period under Section 7(e) exceeds the foregoing
dollar limitation, such excess shall be paid in a lump sum upon the expiration
of that deferral period, in accordance with the deferred payment provisions of
Section 7(e), and the remaining severance payments and benefits (if any) shall
be paid in accordance with the normal payment dates specified for them herein.
8.
Withholding Taxes.

All forms of compensation payable pursuant to the terms this Agreement, whether
payable in cash, shares of Common Stock or other property, are subject to
reduction to reflect the applicable withholding and payroll taxes.
9.
Restrictive Covenants.

Employee hereby agrees to enter into a Confidentiality and Non-Competition
Agreement and an Employee Proprietary Information and Inventions Agreement with
the Company on or prior to the Effective Date, which agreements shall be in
substantially the forms attached hereto as Appendix B and Appendix C,
respectively.
10.
Deferred Compensation Programs

Any compensation deferred by Employee pursuant to one or more non-qualified
deferred compensation plans or arrangements of the Company subject to Section
409A of the Code and not otherwise expressly addressed by the terms of this
Agreement, shall be paid at such time and in such form of payment as set forth
in each applicable plan or arrangement governing the payment of any such
deferred amounts.
11.
Clawback.

Any amounts paid or payable to Employee pursuant to this Agreement or the
Company's equity or compensation plans shall be subject to recovery or clawback
to the extent required by any applicable law or any applicable securities
exchange listing standards.
12.
Entire Agreement/Construction of Terms.

(a)This Agreement, together with any Company handbooks and policies in effect
from time to time and the applicable stock plans and agreements evidencing the
equity awards made to Employee from time to time during Employee's period of
employment, contains all of the terms of Employee's employment with the Company
and supersedes any prior understandings or agreements, whether oral or written,
between Employee and the Company.


11

--------------------------------------------------------------------------------




(b)If any provision of this Agreement is held by an arbitrator or a court of
competent jurisdiction to conflict with any federal, state or local law, or to
be otherwise invalid or unenforceable, such provision shall be construed or
modified in a manner so as to maximize its enforceability while giving the
greatest effect as possible to the intent of the parties. To the extent any
provision cannot be construed or modified to be enforceable, such provision will
be deemed to be eliminated from this Agreement and of no force or effect, and
the remainder of this Agreement will otherwise remain in full force and effect
and be construed as if such portion had not been included in this Agreement.
(c)The singular and plural shall include one another and the masculine, feminine
and neuter gender shall also include one another. The words “include,”
“includes” and “including” shall be deemed to be followed by the words “,
without limitation,” whether expressed or not.
(d)This Agreement is not assignable by Employee, but Employee’s rights under
this Agreement shall inure to the benefit of and be enforceable by Employee’s
personal or legal representatives, estates, executors, administrators, heirs and
beneficiaries. This Agreement may be assigned by the Company to an entity that
acquires all or substantially all of its assets or otherwise to any successor in
interest to the Company.
(e)The severance payments and benefits under this Agreement are intended, where
possible, to comply with the "short term deferral exception" and the
"involuntary separation pay exception" to Code Section 409A. Accordingly, the
provisions of this Agreement applicable to the Separation Payment and the
accelerated vesting of Employee's equity awards and the issuance of shares of
Common Stock thereunder and the determination of Employee's separation from
service due to termination of Employee's employment without cause or Employee's
resignation for good reason shall be applied, construed and administered so that
those payments and benefits qualify for one or both of those exceptions, to the
maximum extent allowable. However, to the extent any payment or benefit to which
Employee becomes entitled under this Agreement is deemed to constitute an item
of deferred compensation subject to the requirements of Code Section 409A, the
provisions of this Agreement applicable to that payment or benefit shall be
applied, construed and administered so that such payment or benefit is made or
provided in compliance with the applicable requirements of Code Section 409A. In
addition, should there arise any ambiguity as to whether any other provisions of
this Agreement would contravene one or more applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder, such
provisions shall be interpreted, administered and applied in a manner that
complies with the applicable requirements of Code Section 409A and the Treasury
Regulations thereunder.
13.
Reimbursement of Legal Fees and Related Expenses.

(a)If any contest or dispute shall arise under this Agreement involving
termination of Employee’s employment with the Company or involving the failure
or refusal of the Company to perform fully in accordance with the terms hereof,
the Company shall reimburse Employee, on a current basis and in accordance with
this Section 13 (provided that such reimbursement is not prohibited by
applicable law), for all reasonable attorneys’ fees and expenses, if any,
incurred by Employee in connection with such contest or dispute; provided,
however, that to the extent the resolution of any such contest or dispute
includes a finding denying a claim made by Employee that was a material
component of Employee’s claims in such contest or dispute, Employee shall be
required to reimburse the Company for all sums advanced to Employee pursuant to
this Section 13 to the extent such sums relate to such denied claim(s) rather
than the other claim(s) made by Employee in such contest or dispute.
(b)The Company shall reimburse Employee for his legal fees incurred and payable
to Sidley Austin LLP in connection with the review and negotiation of this
Agreement and the related employment documents; provided that the amount of such
reimbursement shall not exceed $30,000.


12

--------------------------------------------------------------------------------




14.
Indemnification and Insurance.

The Company shall indemnify the Employee to the full extent provided for in its
charter, bylaws or any other indemnification policy, agreement or procedure
applicable to the Company and to the maximum extent that the Company indemnifies
any of its other and senior executive officers, and Employee will be entitled to
the protection of any insurance policies the Company may elect to maintain
generally for the benefit of its directors and senior executive officers against
all costs, changes, liabilities and expenses incurred or sustained by Employee
in connection with any action, suit or proceeding to which Employee may be made
a party by reason of Employee’s being or having been a director, officer,
employee or agent of the Company or any of its subsidiaries or affiliates or
Employee’s serving or having served any other enterprise, plan, trust or other
person as a director, officer, employee, fiduciary or agent at the request of
the Company or any of its subsidiaries or affiliates.
15.
Amendment and Governing Law.

This Agreement may not be amended or modified except by an express written
agreement signed by Employee and the Chairman of the Board of Directors and
approved by the Board of Directors. Employee agrees that any dispute in the
meaning, effect or validity of this Agreement shall be resolved in accordance
with the laws of the State of Illinois without regard to the conflict of laws
provisions thereof.  Employee hereby irrevocably submits to the jurisdiction
(including without limitation in personam jurisdiction), process and venue of
the courts of the State of Illinois and the Federal courts of the United States
located in Chicago, Illinois, and hereby agrees that any action, suit or
proceeding initiated by Illinois for the interpretation or enforcement of the
provisions of this Agreement shall, and that any action, suit or proceeding
initiated by Company for the interpretation or enforcement of the provisions of
this Agreement may, be heard and determined exclusively in a Federal court, or,
if not permitted by applicable law, then in a State court, situated in Chicago,
Illinois.    
16.
Surviving Provisions.

Following any termination or expiration of this Agreement, Sections 2(c), 4, 5,
6, 7, 8, 9, 10, 11, 12, 13, 14, 15 and 16 will survive, and, if Employee's
employment with the Company continues thereafter, Employee's employment with the
Company will continue to be "at will".


[SIGNATURE PAGE FOLLOWS]




13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date stated in the opening paragraph.




/s/ John C. Walden                
John C. Walden






FTD COMPANIES, INC.
By:    /s/ Scott Levin                
Name:    Scott Levin
Title:    Executive Vice President and General Counsel
















14

--------------------------------------------------------------------------------





APPENDIX A


RELEASE
In consideration of the benefits provided to John C. Walden (“Employee”) and to
be received by Employee from FTD Companies, Inc. (the “Company” or “FTD”) as
detailed in Sections 4 and 7 of the Employment Agreement between Employee and
the Company dated February 1, 2017 (the “Employment Agreement”), benefits to
which he would not be entitled without signing and complying with this Release:


(1)Employee releases, waives and forever discharges, for himself and his
dependents, successors, assigns, heirs, executors and administrators (and his
and their legal representatives of every kind), FTD and any of its current and
former attorneys, employees, agents, officers, directors, successors, assigns,
parent companies, subsidiaries, divisions or affiliated companies controlled by
FTD, and any of their current or former attorneys, employees, agents, officers,
directors, successors, assigns, parent companies, subsidiaries, divisions or
affiliated companies (hereinafter, collectively the “FTD Released Parties”) from
any and all claims, lawsuits or grievances of whatsoever kind, arising at or
before the execution of this Release, including, without limitation, all claims
arising out of or in any way relating to Employee’s employment with or
separation of employment from FTD, all claims for compensation or benefits,
including salary, commissions, bonuses, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock options, restricted stock units or any
other ownership interests in the FTD Released Parties, violations of any
contracts, express or implied, claims arising under common law, any tort claim,
including but not limited to defamation and tortious interference with
prospective economic advantage, or any federal, state, or other governmental
statute, regulation, or ordinance including but not limited to, claims under the
Age Discrimination in Employment Act of 1967, as amended (“ADEA”), Title VII of
the Civil Rights Act of 1964, as amended, the Employee Retirement Income
Security Act of 1974, as amended, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Rehabilitation Act of 1973 and the Vietnam Era
Veterans Readjustment Adjustment Act of 1974, as amended, the Illinois Human
Rights Act, the Illinois Wage Payment and Collection Act and/or any other local,
state or federal law; provided, however, that nothing herein shall release or
preclude any claims that cannot be waived by operation of law or any right to
file a charge with or participate in an investigation conducted by the United
States Equal Employment Opportunity Commission (“EEOC”), the National Labor
Relations Board (“NLRB”) or similar agency, but Employee agrees to forfeit any
monetary recovery or other relief should the EEOC, NLRB, or any other agency
pursue claims on his behalf. Additionally, unless otherwise stated in this
Release, this paragraph (1) shall not release the Company from (a) any claims
based on rights to indemnification or contribution that Employee may have,
whether pursuant to law, contract, any benefit plan, the Certificate of
Incorporation or By-laws of the Company (or comparable organizational documents
or any subsidiary or surviving corporation) or otherwise, (b) any claims based
upon breach of the Employment Agreement or (c) claims for any vested benefits
under any employee benefit plan or arrangement. Other than the release of any
rights Employee may have to assert claims, lawsuits or grievances of whatsoever
kind that Employee may hold in his capacity as a stockholder of the Company and
which arise at or before the execution of this Release (except with respect to
declared but unpaid dividends or other distributions with respect




--------------------------------------------------------------------------------




to the Company’s stock), nothing herein is otherwise intended to impact rights
Employee may hold solely in his capacity as a stockholder of the Company
following termination of Employee’s employment with the Company.
(2)In compliance with the requirements of the Older Workers’ Benefit Protection
Act of 1990 (the “OWBPA”), Employee acknowledges by his signature below that,
with respect to the rights and claims waived and released in this Release under
the ADEA, Employee specifically acknowledges and agrees as follows: (i) Employee
has read and understands the terms of this Release; (ii) Employee has been
advised and hereby is advised, and has had the opportunity, to consult with an
attorney before signing this Release; (iii) Employee is releasing the Company
and the other FTD Released Parties from, among other things, any claims that
Employee may have against them pursuant to the ADEA; (iv) the releases contained
in this Release do not cover rights or claims that may arise after Employee
signs this Release; (v) Employee has been given a period of twenty-one (21) days
in which to consider and execute this Release (although Employee may elect not
to use the full twenty-one (21)-day period at Employee’s option); (vi) Employee
may revoke this Release during the seven (7) day period following the date on
which Employee signs this Release, and this Release will not become effective
and enforceable until the seven (7) day revocation period has expired; and (vii)
any such revocation must be submitted in writing to the Company c/o Scott Levin,
Executive Vice President and General Counsel, FTD Companies, Inc., 3113
Woodcreek Drive Downers Grove, IL 60515 prior to the expiration of such seven
(7)-day revocation period. If Employee revokes this Release within such seven
(7)-day revocation period, it shall be null and void.
(3)Employee agrees to and reaffirms his obligations under each of the
Confidentiality and Non-Competition Agreement and the Employee Proprietary
Information and Inventions Agreement, both dated February 1, 2017, and
acknowledges that the restrictive covenants remain in full force and effect.
(4)This Release, the Employment Agreement, [the resignation letter dated
_________] and the documents referenced therein and herein contain the entire
agreement between Employee and the Company, and take priority over any other
written or oral understanding or agreement that may have existed in the past.
Employee acknowledges that no other promises or agreements have been offered for
this Release (other than those described above) and that no other promises or
agreements will be binding unless they are in writing and signed by Employee and
the Company.
(5)This Release and all rights, remedies and obligations hereunder, including,
but not limited to, matters of construction, validity and performance, shall be
governed by the laws of the State of Illinois. Furthermore, the parties agree
and consent to submit to personal jurisdiction in any state or federal court of
competent subject matter jurisdiction in the state of Illinois.
I agree to the terms and conditions set forth in this Release.
John C. Walden
__________________________________________
Date: _____________________________________




--------------------------------------------------------------------------------





Appendix B


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT




CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (the "Agreement") is made and
entered into as of the date the last party hereto signs the Agreement but is
made effective as of the Effective Date (as defined below) between FTD
Companies, Inc. (the “Company”) and John C. Walden (the “Executive”).
R E C I T A L S:
A.    The Company and the Executive have entered into that certain employment
agreement dated as of February 1, 2017 (the “Employment Agreement”), pursuant to
which the Executive will serve as President and Chief Executive Officer of the
Company, commencing on March 1, 2017 (the “Effective Date”); and
B.    In connection therewith, the Company and the Executive desire to provide
for certain additional obligations.
NOW, THEREFORE, in consideration of the offer to and acceptance by the Executive
of employment as President and Chief Executive Officer of the Company and of
other good and valuable consideration, the receipt, sufficiency and adequacy of
which are hereby acknowledged, the parties hereto additionally agree as follows:


Section 1.Non‑Competition, Confidentiality, No Interference and
Non-Solicitation.
(a)No Competing Employment. The Executive acknowledges that (i) the agreements
and covenants contained in this Section 1 are essential to protect the value of
the Company’s business and assets and (ii) by virtue of his employment with the
Company, the Executive will obtain such knowledge, know‑how, training and
experience of such a character that there is a substantial probability that such
knowledge, know‑how, training and experience could be used to the substantial
advantage of a competitor of the Company and to the Company’s substantial
detriment. Therefore, the Executive agrees that, for the period (the “Restricted
Period”) commencing on the date of this Agreement and ending on the date that is
twelve (12) months after the date on which the Executive is no longer employed
by the Company for any reason, the Executive shall not participate, operate,
manage, consult, join, control or engage, directly or indirectly, for the
benefit of the Executive or on behalf of or in conjunction with any person,
partnership, corporation or other entity, whether as an employee, consultant,
agent, officer, stockholder, member, investor, agent or otherwise, in any
business activity if such activity constitutes the sale or provision of floral
products or services or other gifts that are similar to, or competitive with,
floral products or services or other gifts then being sold or provided by the
Company or any of its subsidiaries, including, without limitation, retail
florists’ business services, floral order transmission and related network
services, development and distribution of branded floral products or other gifts
(including, without limitation, gourmet foods and personalized gifts), on the
Internet or through retail, mass marketing,




--------------------------------------------------------------------------------




franchise, wholesale, catalog, supermarket, wholesale club and telemarketing
channels (a “Competitive Activity”), in any of: the City of Downers Grove,
Illinois, the County of DuPage, Illinois or any other city or county in the
State of Illinois; the District of Columbia or any other state, territory,
district or commonwealth of the United States or any county, parish, city or
similar political subdivision in any other state, territory, district or
commonwealth of the United States; any other country or territory anywhere in
the world or in any city, canton, county, district, parish, province or any
other political subdivision in any such country or territory; or anywhere in the
world (each city, canton, commonwealth, county, district, parish, province,
state, country, territory or other political subdivision or other location in
the world shall be referred to as a “Non-competition Area”). The parties to this
Agreement intend that the covenant contained in the preceding sentence of this
Section 1(a) shall be construed as a series of separate covenants, one for each
city, canton, commonwealth, county, district, parish, state, province, country,
territory, or other political subdivision or other area of the world specified.
Except for geographic coverage, each separate covenant shall be considered
identical in terms to the covenant contained in the preceding sentence. The
parties further acknowledge the breadth of the covenants, but agree that such
broad covenants are necessary and appropriate in the light of the global nature
of the Competitive Activity. If, in any judicial or other proceeding, a court or
other body declines to enforce any of the separate covenants included in this
Section 1(a), the unenforceable covenant shall be considered eliminated from
these provisions for the purpose of those proceedings to the extent necessary to
permit the remaining separate covenants to be enforced. Notwithstanding the
foregoing, the Executive may maintain or undertake purely passive investments on
behalf of the Executive, the Executive’s immediate family or any trust on behalf
of the Executive or the Executive’s immediate family in companies engaged in a
Competitive Activity so long as the aggregate interest represented by such
investments does not exceed 1% of any class of the outstanding publicly traded
debt or equity securities of any company engaged in a Competitive Activity.
Notwithstanding anything to the contrary set forth in this Section 1(a), the
Executive may participate, operate, manage, consult, join, control or engage any
person, partnership, corporation or other entity for which Competitive Activity
does not account for more than twenty percent (20%) of its revenue; provided
that this exception shall not apply to the companies listed on Schedule I
hereto.
(b)Nondisclosure of Confidential Information. The Executive, except in
connection with his employment hereunder, shall not disclose to any person or
entity or use, either during the Executive’s employment with the Company or at
any time thereafter, any information in any form relating to the Company, or any
of its successors or their subsidiaries (collectively, the “Company Group”),
including but not limited to trade secrets, technical information, systems,
procedures, test data, price lists, financial or other data (including the
revenues, costs or profits associated with any of the Company’s products or
services), business and product plans, code books, invoices and other financial
statements, computer programs, discs and printouts, customer and supplier lists
or names, personnel files, sales and advertising material, telephone numbers,
names, addresses or any other compilation of information, written or unwritten,
that is or was used in the business of the Company, any predecessor of the
Company, or any of the Company’s subsidiaries or successors (“Confidential
Information”). Confidential Information does not include any information that:
(i) is publicly known or available through lawful means; (ii) was rightfully in
the Executive’s possession prior to the Executive’s employment with the Company
as demonstrated by written documents currently in existence; (iii) is disclosed
to the Executive without restriction


2

--------------------------------------------------------------------------------




by a third party who to the Executive’s knowledge rightfully possesses and
discloses the information and to the Executive’s knowledge is not under a duty
of confidentiality to the Company or any of its subsidiaries; (iv) is reasonably
known to people in the trade or industry; or (v) is independently developed by
the Executive without access to Confidential Information. The Executive agrees
and acknowledges that all of such Confidential Information, in any form, and
copies and extracts thereof are and shall remain the sole and exclusive property
of the Company or other Company Group entity, and upon termination of his
employment with the Company, the Executive shall return to the Company the
originals and all copies (and shall delete all such items in electronic format)
of any such information provided to or acquired by the Executive in connection
with the performance of the Executive’s duties for the Company, and shall return
to the Company all files, correspondence, computer equipment and disks or other
communications (including any such materials in electronic format) received,
maintained or originated by the Executive during the course of the Executive’s
employment.
(c)No Interference and Non-Solicitation of Employees. During the Restricted
Period, the Executive shall not, whether for the Executive’s own account or for
the account of any other individual, partnership, firm, corporation or other
business organization, solicit, endeavor to entice away from the Company, or any
of the Company’s subsidiaries, or otherwise knowingly interfere with the
relationship of the Company or any of its subsidiaries with, any person who, to
the knowledge of the Executive, is (or has at any time within the preceding
three months been) employed by or otherwise engaged to perform services for the
Company or any of the Company’s subsidiaries (including, but not limited to, any
independent sales representatives or organizations).
(d)No Interference and Non-Solicitation of Customers and Suppliers. During the
Restricted Period, the Executive shall not, whether for the Executive’s own
account or for the account of any other individual, partnership, firm,
corporation or other business organization, knowingly (i) solicit, encourage or
induce any Customer or Supplier to cease doing business with the Company or any
of the Company’s subsidiaries or (ii) interfere with, impair or damage the
relationship between the Company or any of the Company’s subsidiaries and any
Customer or Supplier; provided, however, that this Section 1(d) shall not
prohibit the Executive from soliciting or employing, for the Executive’s own
account, following a termination of the employment of the Executive, any person
employed by a Customer or Supplier, if such solicitation or employment is not in
connection with a Competitive Activity. “Customer or Supplier” shall mean any
entity who, to the knowledge of the Executive, (A) is, or was within the then
most recent 12‑month period, a customer or client of the Company, any
predecessor of the Company or any of the Company’s subsidiaries; (B) is a
supplier or vendor of the Company or any of the Company’s subsidiaries; or (C)
is a potential Customer or Supplier with whom the Company or any of the
Company’s subsidiaries was engaged in substantial negotiations during the
Executive’s employment.
(e)Conflicting Employment. Executive agrees that, during the term of Executive’s
employment with the Company, he will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or is then involved during the
term of his employment, nor will Executive engage in any other business
activities that conflict with his obligations to the Company, except as


3

--------------------------------------------------------------------------------




otherwise specifically permitted pursuant to the terms of this Agreement
(including, without limitation, the last sentence of Section 1(a) hereof) or the
Employment Agreement.
(f)Sufficient Consideration. The Executive understands that the foregoing
restrictions may limit the Executive's ability to earn a livelihood in a
business engaged in a Competitive Activity, but the Executive nevertheless
believes that the Executive has received and will receive sufficient
consideration and other benefits as an employee of the Company to clearly
justify restrictions that, in any event, given his education, skills and
ability, the Executive does not believe would prevent the Executive from earning
a living.
Section 3.    Irreparable Injury. It is further expressly agreed that the
Company will or would suffer irreparable injury if the Executive were to compete
with the Company, its successors or any of its or their subsidiaries in
violation of this Agreement or the Executive were to otherwise breach this
Agreement. Any such violation or breach will cause the Company irreparable harm,
the amount of which may be extremely difficult to estimate, thus, making any
remedy at law or in damages inadequate. Consequently, the Company shall have the
right to apply to a court of appropriate jurisdiction for, and the Executive
consents and stipulates to the entry of, an order of injunctive relief in
prohibiting the Executive from competing with the Company, its successors or any
of its or their subsidiaries in violation of this Agreement, an order
restraining any other breach or threatened breach of this Agreement, and any
other relief the Company and such court deems appropriate. This right shall be
in addition to any other remedy available to the Company in law or equity. The
parties hereby agree that the attorneys’ fees of the prevailing party in any
such proceeding or action shall be paid by the non-prevailing party.
Section 4.    Representation and Warranties of the Executive. The Executive
represents and warrants that the execution of this Agreement and subsequent
employment with the Company does not and will not conflict with any obligations
that the Executive has to any former employers or any other entity. The
Executive further represents and warrants that the Executive has not brought to
the Company, and will not at any time bring to the Company, any materials,
documents or other property of any nature of a former employer.
Section 5.    Miscellaneous.
(a)Jurisdiction, Choice of Law and Venue. The validity and construction of this
Agreement shall be governed by the internal laws of the State of Illinois,
excluding the conflicts-of-laws principles thereof. Each party hereto consents
to the jurisdiction of, and venue in, any federal or state court of competent
jurisdiction located in Chicago, Illinois.
(b)Entire Agreement. This Agreement and any other agreement or document
delivered in connection with this Agreement, state the entire agreement and
understanding of the parties on the subject matter of this Agreement, and
supersede all previous agreements, arrangements, communications and
understandings relating to that subject matter.




4

--------------------------------------------------------------------------------




(c)Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be deemed an original, with the same effect as if all signatures
were on the same document.
(d)Amendment; Waiver; etc. This Agreement, and each other agreement or document
delivered in connection with this Agreement, may be amended, modified,
superseded or canceled, and any of the terms thereof may be waived, only by a
written document signed by each party to this Agreement or, in the case of
waiver, by the party or parties waiving compliance. The delay or failure of any
party at any time or times to exercise any right or require the performance of
any duty under this Agreement or any other agreement or document delivered in
connection with this Agreement shall in no way affect the right of that party at
a later time to exercise that right or enforce that duty or any other right or
duty. No waiver by any party of any condition or of any breach of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed or construed to be a further or continuing waiver of any such
condition or breach or of the breach of any other term of this Agreement. A
single or partial exercise of any right shall not preclude any other or further
exercise of the same right or of any other right. The rights and remedies
provided by this Agreement shall be cumulative and not exclusive of each other
or of any other rights or remedies provided by law.
(e)Severability. If any provision of this Agreement or any other agreement or
document delivered in connection with this Agreement, if any, is partially or
completely invalid or unenforceable in any jurisdiction, then that provision
shall be ineffective in that jurisdiction to the extent of its invalidity or
unenforceability, but the invalidity or unenforceability of that provision shall
not affect the validity or enforceability of any other provision of this
Agreement, all of which shall be construed and enforced as if that invalid or
unenforceable provision were omitted, nor shall the invalidity or
unenforceability of that provision in one jurisdiction affect its validity or
enforceability in any other jurisdiction. The Company and the Executive agree
that the period of time and the geographical area described in Section 1 are
reasonable in view of the nature of the business in which the Company is engaged
and proposes to be engaged, and the Executive's understanding of her prospective
future employment opportunities. However, if the time period or the geographical
area, or both, described in Section 1 should be judged unreasonable in any
judicial proceeding, then the period of time shall be reduced by that number of
months and the geographical area shall be reduced by elimination of that
portion, or both, as are deemed unreasonable, so that the restriction covenant
of Section 1 may be enforced during the longest period of time and in the
fullest geographical area as is adjudged to be reasonable.
(f)Employment “At-Will”. Both the Executive and the Company acknowledge that
nothing in this Agreement creates a contract for employment for any specific
duration. The Executive's employment shall be "at-will", meaning both the
Company and the Executive can terminate the relationship at any time, with or
without reason or notice.
(g)Survival of Obligations. The obligations of the Executive set forth in this
Agreement shall survive the termination of Employee’s employment with the
Company and the termination of this Agreement.


5

--------------------------------------------------------------------------------




(h)Assignment. This Agreement may be freely assigned by the Company, but may not
be assigned by the Executive without the prior written consent of the Company
which may be withheld at the Company’s sole discretion.
(i)Binding Effect. This Agreement shall inure to the benefit of the Company and
its successors and assigns, and shall be binding upon the Executive and the
Executive’s heirs, personal representatives and any permitted assigns.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


FTD COMPANIES, INC.






Date Signed:    February 1, 2017            By: /s/ Scott Levin            
Name: Scott Levin
Its: EVP and General Counsel










Date signed:    February 1, 2017            /s/ John C. Walden            
John C. Walden


6

--------------------------------------------------------------------------------




Schedule I


1-800-Flowers.com, Inc.


Teleflora, LLC




7

--------------------------------------------------------------------------------






Appendix C


EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
In consideration of my employment or continued employment by FTD Companies, Inc.
(my “Employer”), the compensation I receive, and any other consideration I have
been provided that was conditioned on my execution of this Employee Proprietary
Information and Inventions Agreement (“the Agreement”), I agree as follows:
1.
PROPRIETARY INFORMATION.

(a)Parties. I understand and agree that this Agreement is intended to benefit
Employer and all of its subsidiaries including, but not limited to, all of its
current and future direct and indirect subsidiaries and their successors (all of
the foregoing being referred to, individually and collectively, as the
“Company”).
(b)Confidential Restrictions. I understand that, during the course of my work as
an employee of Employer, I have had and will have access to Proprietary
Information (as defined below) concerning the Company and parties with which the
Company has a business relationship. I acknowledge that the Company has
developed, compiled, and otherwise obtained, at great expense, such Proprietary
Information. I agree to hold in strict confidence all Proprietary Information
and will not disclose any Proprietary Information to anyone outside of the
Company and will not use, copy, publish, summarize, or remove from Company
premises Proprietary Information, except during my employment in connection with
carrying out my responsibilities as an employee of Employer. I further agree
that the publication of any Proprietary Information through literature or
speeches must be approved in advance in accordance with the Company’s applicable
policies and procedures. I understand that my employment creates a relationship
of confidence and trust between me and Employer with respect to Proprietary
Information, and I voluntarily accept this trust and confidence.
(c)Proprietary Information Defined. I understand that the term “Proprietary
Information” in this Agreement means all information and any idea, in whatever
form, tangible or intangible, whether disclosed to or learned or developed by
me, pertaining in any manner to the current or proposed business of the Company
unless the information: (i) is publicly known or available through lawful means;
(ii) was rightfully in my possession prior to my employment with the Company as
demonstrated by written documents currently in existence; (iii) is disclosed to
me without restriction by a third party who to my knowledge rightfully possesses
and discloses the information and to my knowledge is not under a duty of
confidentiality to the Company or any of its subsidiaries; (iv) is reasonably
known to people in the trade or industry; or (v) is independently developed by
me without access to Proprietary Information. Without limiting the scope of the
definition, I understand that the Company considers the following to be included
in the definition of Proprietary Information: (i) all client/customer lists and
all lists or other compilations containing client, customer or vendor
information; (ii) information about products, proposed products, research,
product




--------------------------------------------------------------------------------




development, techniques, processes, costs, profits, product pricing, markets,
marketing plans, strategies, forecasts, sales and commissions; (iii) plans for
the future development and new product concepts; (iv) all information regarding
the Company’s subscribers and all information regarding the Company’s
subscribers compiled by or derived from the Company’s database; (v) the
compensation and terms of employment of other employees; (vi) all other
information that has been or will be given to me in confidence by the Company;
and (vii) software in various stages of development, designs, drawings,
specifications, techniques, models, data, source code, algorithms, object code,
documentation, diagrams, flow charts, computer programs, databases, and other
data of any kind and description, including electronic data recorded or
retrieved by any means. Proprietary Information also includes any information
described above which the Company obtains from another party and which the
Company treats as proprietary or designates as Proprietary Information whether
or not owned or developed by the Company or the other party.
(d)Company Materials. I understand that I will be entrusted with “Company
Materials” (as defined below) which are important to the Company’s business or
the business of Company customers or clients. I agree that during my employment,
I will not deliver any Company Materials to any person or entity outside the
Company, except as I am required to do in connection with performing my duties
for Company. For purposes of this Agreement, “Company Materials” are documents,
electronic files or any other tangible or electronic items that contain
information concerning the business, operations or plans of the Company or its
customers, whether the documents have been prepared by me or others. Company
Materials include, but are not limited to, computers, computer disk drives,
computer files, computer disks, documents, code, flowcharts, schematics,
designs, graphics, customer lists, drawings, photographs, customer information,
etc.
(e)Information Use Return and Acknowledgement. I agree that I will not retain
and I will return all Proprietary Information and all copies of it in whatever
form, as well as all Company Materials, apparatus, equipment and other Company
property along with all reproductions, to Employer after my employment
terminates. The only exceptions are: (i) my personal copies of records of my
compensation, benefits or other terms of my employment with the Company; (ii)
any agreements between me and the Company that I have signed; and (iii) my copy
of this Agreement. I agree to execute reasonable documentation if requested by
Employer upon the termination of my employment reflecting such return and
acknowledging my obligations under this Agreement.
(f)Prior Actions and Knowledge. I represent and warrant that from the time of my
first contact or communication with the Company, I have held in strict
confidence all Proprietary Information and have not disclosed any Proprietary
Information to anyone outside of the Company other than my counsel and other
advisors, or used, copied, published, or summarized any Proprietary Information
except to the extent necessary to carry out my responsibilities as an employee
of Employer or to evaluate my potential employment with the Company.


2

--------------------------------------------------------------------------------




(g)Former Employer Information; Consents. I agree that I will not, during my
employment, improperly use or disclose any confidential information, proprietary
information or trade secrets of my former or any concurrent employers. I agree
that I will not bring onto the premises of the Company any document or any
property belonging to my former or any concurrent employers unless consented to
in writing by them. I represent and warrant that I have returned all
confidential or proprietary property and confidential information belonging to
all prior employers to the extent required under any agreement I have with them.
I also represent and warrant that my performance of services for Employer will
not require any authorization, consent, exemption or other action by any other
party and will not conflict with, violate or breach any agreement, instrument,
order, judgment or decree to which I am subject.
2.INVENTIONS.
(a)Defined. I understand that during the term of my employment, there will be
certain restrictions on my development of technology, ideas, and inventions,
referred to in this Agreement as “Invention Ideas.” The term Invention Ideas
means all ideas, processes, trademarks, service marks, inventions, technology,
computer programs, original works of authorship, designs, formulas, discoveries,
patents, copyrights, relating to any existing or planned service or product of
the Company and all improvements, rights, and claims related to the foregoing
that are conceived, developed, or reduced to practice by me alone or with
others, except to the extent that applicable state law prohibits the assignment
of these rights. I agree that all original works of authorship which are made by
me (solely or jointly with others) as a member of the Company’s (or any of its
subsidiary’s) Board of Directors or within the scope of my employment and which
are protectable by copyright are “works made for hire,” as the term is defined
in the United States Copyright Act (17 USCA, Section 101).
(b)Notice Regarding State Invention Assignment Laws. The laws of some states
prohibit the assignment of certain invention rights (e.g., Delaware Code Title
19 § 805; Illinois 765 ILCS 1060/1-3; Kansas Stat. Ann. § 44-130; Minnesota
Stat. 13A, § 181.78; North Carolina Gen. Stat. Art. 10A, § 66-57.1; Utah Stat. §
34-39-1 through 34-39-3; Washington RCW 49.44.140). This Agreement shall be
construed so that it complies with all such applicable laws. To that end, to the
extent applicable state law requires it, you are notified as follows:
NOTICE: This Agreement does not apply to an invention for which no equipment,
supplies, facility, or trade secret information of the employer was used and
which was developed entirely on the employee's own time, unless (a) the
invention relates at the time of conception or reduction to practice (i) to the
business of the employer, or (ii) to the employer's actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by the employee for the employer.


3

--------------------------------------------------------------------------------




If the state law that applies provides greater invention rights to you than are
described in the above notice, those greater rights will apply to you.
(c)Disclosure. I agree to maintain adequate and current written records on the
development of all Invention Ideas and to disclose promptly to Employer all
Invention Ideas and relevant records, which records will remain the sole
property of Employer. I further agree that all information and records
pertaining to any idea, process, trademark, service mark, invention, technology,
computer program, original work of authorship, design formula, discovery,
patent, or copyright that might reasonably be construed to be an Invention Idea,
but is conceived, developed, or reduced to practice by me (alone or with others)
during my employment or during the one year period following termination of my
employment, shall be promptly disclosed to Employer. If I inform Employer before
making a specific disclosure pursuant to this paragraph that I contend the
subject matter being disclosed is not subject to this Agreement, then the
disclosure will be received by Employer in confidence so that Employer may
examine such information to determine if in fact it constitutes Invention Ideas
subject to this Agreement.
(d)Assignment. I agree to assign and hereby do assign to Employer, without
further consideration, all right, title, and interest that I may presently have
or may acquire in the future (throughout the United States and in all foreign
countries), free and clear of all liens and encumbrances, in and to each
Invention Idea, which shall be the sole property of Employer, whether or not
patentable. The rights I have assigned, and will assign, include all copyrights,
patent rights, trade secret rights and any rights of publicity or personality,
vested and contingent, and include extensions and renewals thereof and the right
to license and assign. I will waive and hereby do waive any moral rights I have
or may have in any Invention Idea. In the event any Invention Idea shall be
deemed by Employer to be patentable or otherwise registrable, I will assist
Employer or the Company, as Employer may reasonably direct (at its expense) in
obtaining letters patent or other applicable registrations, and I will execute
all documents and do all other things (including testifying at Employer’s
expense) necessary or proper, as reasonably requested by Employer, to obtain
letters patent or other applicable registrations and to vest Employer or the
Company, as Employer may direct, with full title to them. My obligation to
assist Employer in obtaining and enforcing patents, registrations or other
rights for such inventions in any and all countries, shall continue beyond the
termination of my employment, but Employer or the Company shall compensate me at
a reasonable rate after such termination for the time actually spent by me at
Employer’s reasonable request for such assistance. Should Employer be unable to
secure my signature on any document necessary to apply for, prosecute, obtain,
or enforce any patent, copyright, or other right or protection relating to any
Invention Idea, whether due to my mental or physical incapacity or any other
cause, I irrevocably designate and appoint Employer and each of its duly
authorized officers and agents as my agent and attorney-in-fact, to act for and
on my behalf, to execute and file any such document and to do all other lawfully
permitted acts to further the prosecution, issuance, and enforcement of patents,
copyrights, or other rights of protections with the same force and effect as if
executed and delivered by me.


4

--------------------------------------------------------------------------------




(e)License. In the case of any invention or work of authorship that I own or in
which I have an interest that is not owned by Employer pursuant to the other
terms in this Agreement, the following shall apply. If I use the invention or
work of authorship, or allow it to be used, in the course of the Company’s
business, or incorporate the invention or work of authorship, or allow it to be
incorporated, into any product or process owned or developed in whole or in part
by the Company, I will grant, and I hereby do grant to Employer and/or one or
more subsidiaries of the Company, as Employer may reasonably direct, and their
assigns a nonexclusive, perpetual, irrevocable, fully paid-up, royalty-free,
worldwide license of all of my interests in the invention or work of authorship,
including all rights to make, use, sell, reproduce, modify, distribute, perform
publicly, display publicly and transmit the invention or work of authorship,
without restriction. At Employer’s reasonable direction and expense I will
execute all documents and take all actions necessary or convenient for Employer
and the Company to document, obtain, maintain or assign their license rights
hereunder of my interest in any such invention or work of authorship.
(f)Exclusions. Except as disclosed in Exhibit A, there are no ideas, processes,
trademarks, service marks, inventions, technology, computer programs, original
works of authorship, designs, formulas, discoveries, patents, copyrights, or
improvements to the foregoing that I wish to exclude from this Agreement. If
nothing is listed on Exhibit A, I represent that I have no such inventions or
improvements at the time of signing this Agreement. I am not aware of any
existing contract in conflict with this Agreement.
(g)Post-Termination Period. I acknowledge that because of the difficulty of
establishing when any idea, process, invention, etc., is first conceived or
developed by me, or whether it results from access to Proprietary Information or
the Company’s equipment, facilities, and data, I agree that any idea, process,
trademark, service mark, invention, technology, computer program, original work
of authorship, design, formula, discovery, patent, copyright, or any
improvement, rights, or claims related to the foregoing shall be presumed to be
an Invention Idea if it relates to any existing or planned service or product of
the Company, and if it is conceived, developed, used, sold, exploited, or
reduced to practice by me or with my aid within six months after my termination
of employment (voluntarily or involuntarily) with Employer, or any other
subsidiary of the Company, or the Company. I can rebut the above presumption if
I prove that the invention, idea, process, etc., is not an Invention Idea as
defined in paragraph 2(a).
(h)State Law Regarding Invention Rights. I understand that nothing in this
Agreement is intended to expand the scope of protection regarding invention
rights that is provided to me by applicable state law.
3.CONTRACTS.
I understand that the Company has or may enter into contracts with the
government or other companies under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such


5

--------------------------------------------------------------------------------




other documents and agreements as are necessary to enable the Company to meet
its obligations under those contracts.
4.
REMEDIES.

I recognize that nothing in this Agreement is intended to limit any remedy of
the Company under applicable state law protecting confidential information or
trade secrets or any other relevant state or federal law. In addition, I
recognize that my violation of this Agreement could cause the Company
irreparable harm, the amount of which may be extremely difficult to estimate,
thus, making any remedy at law or in damages inadequate. Therefore, I agree that
the Company shall have the right to apply to any court of competent jurisdiction
for an order restraining any breach or threatened breach of this Agreement and
for any other relief the Company deems appropriate. This right shall be in
addition to any other remedy available to the Company in law or equity.
5.
MISCELLANEOUS PROVISIONS.

(a)Assignment/Successors and Assigns. I agree that Employer may assign to
another person or entity any of its rights under this Agreement. This Agreement
shall be binding upon me and my heirs, personal representatives, and successors,
and shall inure to the benefit of the Employer’s successors and assigns.
(b) Jurisdiction, Choice of Law and Venue. The validity, interpretation,
enforceability and performance of this Agreement shall be governed and construed
in accordance with the laws of the State of Illinois, excluding the
conflicts-of-laws principles thereof. Each party hereto consents to the
jurisdiction of, and venue in, any federal or state court of competent
jurisdiction located in the City of Chicago in the State of Illinois.
(c)Severability. If any provision of this Agreement, or application thereof to
any person, place, or circumstances, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, such provision shall be
deemed to be modified to the maximum extent possible to give effect to the
intent of the language while still remaining enforceable under applicable law.
The remainder of this Agreement and application thereof shall remain in full
force and effect.
(d)No Guarantee of Employment. I understand this Agreement is not a guarantee of
continued employment. My employment is terminable at any time by Employer or me,
with or without cause or prior notice, except as may be otherwise provided in an
express written employment agreement properly authorized by Employer.
(e)Entire Agreement. The terms of this Agreement are the final expression of my
agreement with respect to these subjects and may not be contradicted by evidence
of any prior or contemporaneous agreement. This Agreement shall replace and
supersede any similar agreement that currently is in effect between me and
Employer or the Company, provided that Employer shall retain all rights that
have arisen under that prior agreement up to the time I sign this new Agreement.
This Agreement shall


6

--------------------------------------------------------------------------------




constitute the complete and exclusive statement of its terms and no extrinsic
evidence whatsoever may be introduced in any judicial, administrative, or other
legal proceeding involving this Agreement. This Agreement can only be modified
in writing signed by Employer’s General Counsel.
I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
NOTED ON EXHIBIT A TO THIS AGREEMENT ANY PROPRIETARY INFORMATION, IDEAS,
PROCESSES, TRADEMARKS, SERVICE MARKS, INVENTIONS, TECHNOLOGY, COMPUTER PROGRAMS,
ORIGINAL WORKS OF AUTHORSHIP, DESIGNS, FORMULAS, DISCOVERIES, PATENTS,
COPYRIGHTS, OR IMPROVEMENTS, OR RIGHTS THAT I DESIRE TO EXCLUDE FROM THIS
AGREEMENT.


Date:
February 1, 2017
 
/s/ John C. Walden
 
 
 
John C. Walden





7

--------------------------------------------------------------------------------




EXHIBIT A
EMPLOYEE’S DISCLOSURE
Prior Inventions. Except as set forth below, there are no ideas, processes,
trademarks, service marks, inventions, technology, computer programs, original
works of authorship, designs, formulas, discoveries, patents, copyrights, or any
claims, rights, or improvements to the foregoing that I wish to exclude from the
operation of this Agreement:
 
 
 
 



Date:
February 1, 2017
 
/s/ John C. Walden
 
 
 
John C. Walden





 




8